      Case: 3:20-cv-00043-GHD-JMV Doc #: 53 Filed: 09/16/21 1 of 1 PageID #: 253




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

LATOYA HARRIS                                                                           PLAINTIFF

VS.                                                        CAUSE NO. 3:20-cv-00043-GHD-JMV

MEDICAL FINANCIAL SERVICES, INC.                                                     DEFENDANT

                ORDER DISMISSING ACTION BY REASON OF SETTLEMENT

         The Court has been advised by counsel that this action has been settled or is in the process

of being settled. Therefore, it is not necessary that the action remain upon the calendar of the

court.

         The Court ORDERS that the action is DISMISSED without prejudice. The Court retains

complete jurisdiction to vacate this order and to reopen the action upon cause shown that settlement

has not been completed and further litigation is necessary.

                                16th day of September, 2021.
         SO ORDERED, this, the ______



                                                ___________________________________
                                                SENIOR U.S. DISTRICT JUDGE
